United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                 No. 97-2634WM
                                 _____________

Larry Joe Richards,                      *
                                         *
                   Appellant,            *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the Western
Donna E. Shalala; Slater, Administrative * District of Missouri.
Law Judge; John Chambers,                *
Administrative Appeals Judge; Julia      *     [UNPUBLISHED]
Mills, Administrative Appeals Judge,     *
                                         *
                   Appellees.            *
                                 _____________

                           Submitted: January 27, 1998
                               Filed: February 5, 1998
                                _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Before reaching the merits of Larry Joe Richards's appeal, we must decide
whether jurisdiction exists to review this matter. The law is well established that
absent a colorable constitutional challenge federal courts generally do not have
jurisdiction to review refusals to reopen claims for disability benefits. See King v.
Chater, 90 F.3d 323, 325 (8th Cir. 1996). Having reviewed the record, we conclude
this rule controls our review, and we thus dismiss Richards's appeal for lack of
jurisdiction. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-